DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because Claim 17 is directed to a progam claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-4, 10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0063437 A1 Watanabe et al in view of US 2017/0127047 A1 Jeon et al.
2:	As for Claim 1, Watanabe et al further teaches on Paragraphs [0018, 0023, 0047-0050, 0121 and 0122] A depth information acquisition system, comprising a beam emission device (9A-9N), a beam reception device (1), a photoelectric sensing device (30) and a processor (7), wherein the beam reception device (1) and the photoelectric sensing device (3) are located on a beam transmission route of the beam emission device (9A-9N), and both the beam emission device (9A-9N) and the photoelectric sensing device (3) are electrically connected to the processor( 7), the beam emission device (9A-9N) comprises at least two sources corresponding to different environment brightness values (8), the processor (7) is configured to acquire depth information of a to-be-measured object (OBJ10) based on a  transmission time of a target source, and the target source is a source matching brightness value of an environment (Figures 4, 7 and 27) where the to-be-measured object (OBJ10) is located. However, Watanabe et al does not teach the light sources are laser light sources. 
Jeon et al teaches in Paragraphs [0005 and 0007 and 0065] a system for generating depth images by illuminating an object with light and teaches it is advantageous to use lasers for the light source in order to improve the accuracy of the depth information (Paragraph [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use laser light sources as taught by Jeon et al for the light sources of Watanabe et al in order to properly illuminate the object and improve the accuracy of the depth information.
3:	As for Claim 2, Watanabe et al further teaches on Paragraphs [0023, 0121 and 0122] and depicts in Figures 1 further comprising a brightness acquisition device (3) connected to the processor (7), and configured to acquire the brightness value of the environment where the to-be-measured object (OBJ10) is located, and transmit the acquired brightness value to the processor (7).
4:	As for Claim 3, Watanabe et al further teaches on Paragraph [0138 and 0160] wherein the beam emission device (9A-9N) comprises a first source (9A) corresponding to a first environment brightness value and a second laser source corresponding to a second environment brightness value, the first environment brightness value is more than the second environment brightness value, the first source (9A) is configured to emit a first beam at a wavelength of 900 nm to 950 nm, and the second laser source is configured to emit a second laser beam at a wavelength of 810 nm to 870 nm.
5:	As for Claim 4, Watanabe et al further teaches on Paragraph [0138 and 0160] wherein the first laser beam has a wavelength of 940 nm and the second laser beam has a wavelength of 850 nm.
6:	As for Claim 10, Watanabe et al further teaches on Paragraphs [0018, 0047-0050] and depicts in Figures 1, 4, 7 and 27 controlling a target source (9A-9N) of the beam emission device (9A-9N) in the depth information acquisition system to emit a target beam to a to-be-measured object (OBJ10), the target source comprising at least one source (9A-9N) that matches the brightness value of the environment where the to-be-measured object is located (Figures 4 and 7) among at least two sources of the beam emission device (9A-9N); controlling the photoelectric sensing device in the depth information acquisition system to sense the target beam (Paragraph [0203]); and acquiring depth information of the to-be-measured object (OBJ10) based on a transmission time of the target beam (Paragraph [0002]).
7:	As for Claim 13, Watanabe et al further teaches on Paragraphs [0018, 0047-0050] and depicts in Figures 1, 4 and 7 wherein the controlling the target source (9A-9N) of the beam emission device in the depth information acquisition system to emit the target beam to the to-be-measured object (OBJ10) comprises:  Page 5 of 7Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10046US01determining a source (9A-9A) that matches the brightness value of the environment where the to- be-measured object (OBJ10) is located as the target source; and controlling the target source (7) to emit the target beam to the to-be-measured object (OBJ10).
8:	As for Claim 14, Watanabe et al further teaches on Paragraphs [0001, 0127] and depicts in Figures 1 and 6 A camera module, comprising a camera body and the depth information acquisition system wherein the emission device (9A-9N), the beam reception device (1), and the photoelectric sensing device of the depth information acquisition system are all arranged to face a camera (1) of the camera body.
9:	As for Claim 15, Watanabe et al further teaches on Paragraphs [0001, 0127] an electronic device, comprising a device body (camera or cell phone body) and the depth information acquisition system
10:	As for Claim 16, Watanabe et al further teaches on Paragraphs [0078, 0277 and 0316] An electronic device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the depth information acquisition.
11:	As for Claim 17, Watanabe et al further teaches on Paragraphs [0078 and 0277] A computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the depth information acquisition method.
Allowable Subject Matter
Claims 5-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 10, 2022